Liakas Law PC May 9 ,2020
65 Broadway ,13 floor

New York, NY 10006

R E; Estate of CACHIN ANDERSON.

{| was never told of .MR. Andersons mental health issues before working my shift
the day of June 28, 2017. | was a resource officer working tour 1. | would fill in for
officers on there RDO , | would not work a post more than 1 or 2 days.

As per DOCC policy Sgt Wood was notified of MR Anderson’s condition .MR
Anderson was checked by Sgt Wood and the Nurse. | do not have the authority to
move MR. Anderson. After Sgt Wood left SHU | continued to do rounds every
15min. At which time MR. Anderson was on his bunk alive and breathing including
the 6:30am round. 15 Min later on the 6:42am round | found MR. Anderson
hanging in his cell at which time | called a code Blue. As per DOCC policy | cannot
enter a cell without a second officer.

las of 9/2018 | left NYS Corrections and | am no longer a Corrections Officer.

pb (AE
Mark Putkowski
IMEGENWET™

104 Little York Road

‘

oA
Warwick ,NY 10990 i. MAY 187070 =

PR

Cc ; United States District Court, New York ,NY case # 20-cv-01985
 

 

pr fetbousks

Lon teksty ABE

 

 

; ay 18 000
[PRO SE OFFI
te hl Stelec Died Coup F
AY Socthern VP
| Coe peal st Are ww yolk
VU (CC? |
| Cpeces pes DES c/ pope vbr Haag ll pel fig Hla

 

   

: Sa

 
